Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicant’s submission received by the Office on 02/16/2021. Claims 1-20 have been examined and are pending herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (A) (1) / (a) (2) as being anticipated by Wu (U.S. Patent Publication (2008/0098450

Regarding claims 1 and 15, Wu discloses:
A wireless broadband television system comprising (Fig. 2): 
a set-top box and the set-top box comprising: 
a wireless broadband television transceiver configured to receive television services as broadband data from a wireless network (in at least [0010, 0015, 0104] a flexible operating system set-top box (STB) configurable for receiving wireless broadband media signals embodying a multimedia presentation from a content provider; wireless transceivers 160a and 160b).; 
a processor configured to control the wireless broadband television transceiver and execute an application (Fig. 3 – intelligent Set Top Box; [0049-0055] hardware and software architecture; [0015, 0058] STB operations and graphical user interface); 
the application configured to connect utilizing the wireless broadband television transceiver to the wireless network ([0053-0054] software connection supporting wireless standard); 
the application is further configured to implement and control the wireless broadband television transceiver ([0055] The STB software architecture 400 may also implement an application layer which may execute application programs such as e-commerce, on-line gaming, P2P applications, etc. For instance, application programs on the application layer such as user interface programs 435 and picture players allow users to watch videos, click on hyperlinks, type messages, etc.); 
an output configured to output audio and video associated with received television services (Fig. 2 – output services to TV 50; [0057]); and 
a computer readable medium configured to store the application (Fig 3 and [0012, 0056] storing the program code, etc.).  

Regarding claims 2 and 16, Wu further discloses:
the set-top box further comprises a cable television receiver configured to receive television services from one of a cable television network or a satellite television network (at least in [Abstract, 0014, 0046-0047] cable broadcast transport stream); the processor is further configured to control the cable television receiver; and the application is further configured to implement and control the cable television receiver (Fig. 3, [0011]).  Both cable and satellite are supported by the disclosure.

Regarding claims 3 and 17, Wu further discloses:
the set-top box is further configured to provide access to programming information of a television content ([0011] electronic programming guide); and the programming information includes at least one of the following: 
electronic program guides (EPGs) and interactive program guides (IPGs) that include menu-based systems that provide users with continuously updated menus displaying broadcast programming.  Wu in figure 11 and [0050 0059] applications such as a program guide; [0014] interactive content browsing, etc. See also claim 36. , [0083, 0085] programming information periodically updated and refreshed, i.e. program containing news, elections, sports scores, weather forecasts, etc.

Regarding claims 4 and 18, Wu further discloses:
the set-top box is further configured to provide digital video recorder (DVR) functionality; and the digital video recorder (DVR) functionality includes play back, record, pause, fast-forward, and rewind functionality of television programming stored in a memory of the set-top box.  Wu [0071 and 0073] equipped with DVR can be used to instruct the STB to record a program for immediate or later viewing.

Regarding claims 5 and 19, Wu further discloses:
the application is further configured to connect utilizing the wireless broadband television transceiver to a wireless broadband television broadcast support platform via the wireless network.  Wu [0101] As shown in FIG. 2, an operation support system (OSS) 900 of the present disclosure also described hereinabove as TTGT, provides various services and server functionalities to the STB of the present disclosure. OSS in an exemplary embodiment supports initialization and downloading of various operators'operating systems and/or applications to STBs, downloading a service page to STBs, authentication and security functionalities, allowing carrier service select and subscribing and unsubscribing to services, e-commerce functionalities, and other value-added operations to the media service platform such as the cable and satellite, broadcast EPG, and IPTV platforms provided by the STB.

Regarding claim 6, Wu further discloses:
wherein the wireless broadband television broadcast support platform comprises: at least one processor implementing the wireless broadband television broadcast support platform, the wireless broadband television broadcast support platform being50 4832-4741-7308.1Docket No. 045379.025521configured to provide support to the set-top box implementing the wireless broadband television transceiver configured for receiving and outputting television content; an input/output device, the input/output device configured to connect the wireless broadband television broadcast support platform over a wireless network to the set-top box implementing the wireless broadband television transceiver to support reception and output of the television content; and the wireless broadband television broadcast support platform being configured to enforce polices based upon subscription rules and subscriber status on the set-top box implementing the wireless broadband television transceiver to support reception and output of the television content.  Wu, in at least Figs. 2, 4, 6, 9, 11 and, at least in paragraphs [0064-0065, 0105-0106, 0110 platform supporting the set top box and information regarding policies.

Regarding claim 7, Wu further discloses:
the wireless broadband television broadcast support platform being configured to implement subscription management features to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content; and the subscription management features provided by the wireless broadband television broadcast support platform include at least one of the following: information provided by the wireless broadband television broadcast support platform, features provided by the wireless broadband television broadcast support platform, and data provided by the wireless broadband television broadcast support platform.  Wu in figure 11 and [0060, 0065, 0087, 0100] subscription fees and billing information; [0087] Another good example is the delivery of routed data packets to wireless information appliances, for Internet type services--an appliance of this type may use a back channel to request data packets, or it may simply filter the data carried in a DTV channel, looking for information to which it subscribes. Figures 14, 15.

Regarding claim 8, Wu further discloses:
The wireless broadband television system of claim 5 wherein514832-4741-7308.1Docket No. 045379.025521 the wireless broadband television broadcast support platform being configured to provide access to programming information to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content, and the programming information includes at least one of the following: 	electronic program guides (EPGs) and interactive program guides (IPGs) that include menu-based systems that provide users with continuously updated menus displaying broadcast programming.  in Wu, [0083, 0085] programming information periodically updated and refreshed, i.e. program containing news, elections, sports scores, weather forecasts, etc.

Regarding claim 9, Wu further discloses:
broadband television broadcast support platform being configured to at least one of the following: 
add policies based upon subscription rules and subscriber status, delete policies based upon subscription rules and subscriber status, modify policies based upon subscription rules and subscriber status.  In Wu, [0105, 0110] The operation support system may also support policy decision-making. For example, it helps network operators to understand the operating status of various existing services and correctly adjust the service operating strategy. Business part may include but is not limited to accepting customer account application, accepting service request, processing customer payment, and inquiring customer personal information and payment information. Management part may be responsible for system initialization, system personnel, organization and management, daily logging management, supervising business, building and maintaining information, defining and maintaining billing policy, defining and maintaining discount strategy, and billing process, and customer payment over due management. Data gathering part may include but is not limited to applying common middleware technology to collect and consolidate original chargeable data. After verifying and consolidating various types of original billing data, it may unify billing data and store in a database. Line management part may include but is not limited to clearing equipments and initiating new services. It may be responsible for recording available resources, maintaining prints and inquiries, and tracking equipment work order. Policy-making support part may include but is not limited to policy-making support subsystem. It may automatically generate regular customer business statistics reports, analyze and consolidate operation statistical data, for instance, and help business operator to understand the real time operation status and adjust operation strategy. Service part may include but is not limited to customer self-service system and customer support programs. It may allow a customer to inquire about customer personal information and account information through web and also manage customer feedbacks

Regarding claim 10, Wu further discloses:
wherein the wireless broadband television broadcast support platform being configured to manage the wireless broadband television transceiver, channel access and display for the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content.  In Wu, [0109] Statistics analysis model may help the operator to adjust operation strategy by providing real time operation status.

Regarding claim 11, Wu further discloses:
wherein52 4832-4741-7308.1Docket No. 045379.025521the wireless broadband television broadcast support platform being configured to provide television scheduling to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content; and the television scheduling includes at least one of the following: channels, television shows, sporting events, times, length of shows, cast, production crew, personnel biographies, plot summaries, trivia, fan reviews, and ratings.  In WU, [0073, 0079-0080] searching for digital media assets via EPGs, executing applications from different content providers, interactive browsing).

Regarding claim 12, Wu further discloses:
wherein the wireless broadband television broadcast support platform being configured to provide television guide information to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content.  In Wu, [0083-0084] the most important implication, however, is that broadcasters have sufficient bandwidth to deliver high quality audio and video along with these new interactive services, [0050-0053].

Regarding claim 13, Wu further discloses:
wherein the wireless broadband television broadcast support platform being configured to provide digital video recorder (DVR) functionality to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content; and wherein the digital video recorder (DVR) functionality includes play back, record, pause, fast-forward, and rewind functionality of television programming stored in a memory of the set-top box.  In Wu, [0071] and figure 15 - in another implementation, if the user's STB is equipped with DVR, VOD, or NVOD, then the EPG can also be used to instruct the STB which program to record for immediate or later viewing which is being supported by the media platform.

Regarding claims 14 and 20, Wu further discloses:
wherein534832-4741-7308.1Docket No. 045379.025521 the wireless broadband television broadcast support platform being configured to implement subscription management features to the set-top box implementing the wireless broadband television transceiver to support reception and output of a television content. In Wu figure 11 and [0060, 0065, 0087, 0100] subscription fees and billing information; [0087], Figures 14, 15; 
the wireless broadband television broadcast support platform being configured to provide access to programming information to the set-top box implementing the wireless broadband television transceiver to support reception and output of the television content. Figure 11 and [0050 0059] applications such as a program guide; [0014] interactive content browsing, etc. See also claim 36; 
the programming information includes at least one of the following: 
electronic program guides (EPGs) and interactive program guides (IPGs) that include menu-based systems that provide users with continuously updated menus displaying broadcast programming. program containing news, elections, sports scores, weather forecasts, etc.; the wireless broadband television broadcast support platform being configured to at least one of the following: 
add policies based upon subscription rules and subscriber status, delete policies based upon subscription rules and subscriber status, modify policies based upon subscription rules and subscriber status; the wireless broadband television broadcast support platform being configured to manage the wireless broadband television transceiver, channel access and display for the set-top box implementing the wireless broadband television transceiver to support reception and output of the television content Wu, [0105, 0110];
 the wireless broadband television broadcast support platform being configured to provide digital video recorder (DVR) functionality to the set-top box implementing the 54 4832-4741-7308.1Docket No. 045379.025521 wireless broadband television transceiver to support reception and output of the television content ([0071, 0073] equipped with DVR can be used to instruct the STB to record a program for immediate or later viewing); and 
the digital video recorder (DVR) functionality includes play back, record, pause, fast-forward, and rewind functionality of television programming stored in a memory of the set-top box. {0071, 0073] equipped with DVR can be used to instruct the STB to record a program for immediate or later viewing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421   

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421       \